| iFITZSIMMONS, Judge,
concurring.
I respectfully concur. The Louisiana Supreme Court’s recent pronouncement in Shell Oil Company v. Secretary, Revenue and Taxation, 96-0929 (La. 11/25/96); 683 So.2d 1204, classified the state’s historical attempts to assess severance taxes and past litigation as indicia of the state’s intent to exercise its severance taxing authority in the matter at issue. While it appears harsh to impose a tax retroactively, and without specific written notice to the lessees in the case sub judice, the majority has appropriately followed the highest court’s jurisprudential interpretation and guidance.